



Exhibit 10.1


FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


           This FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is dated as of April 13, 2011, but effective as of the
Effective Date (hereinafter defined), among THE VAIL CORPORATION, a Colorado
corporation doing business as “Vail Associates, Inc.” (the “Company”), the
LENDERS (as defined in the Credit Agreement referenced below) party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent (hereinafter defined).


R E C I T A L S


           A.           The Company has entered into that certain Fifth Amended
and Restated Credit Agreement dated as of January 25, 2011, with Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), and certain other agents and lenders party thereto (as amended hereby,
and as further amended, restated, or modified from time to time, the “Credit
Agreement”), providing for revolving credit loans, letters of credit, and swing
line loans.


B.           The Company and the Guarantors desire to make certain changes to
the Credit Agreement as set forth herein and have requested that the
Administrative Agent and the Required Lenders agree to such changes.


C.           Subject to the terms and conditions set forth herein, the
Administrative and the Required Lenders are willing to make the changes to the
Credit Agreement set forth herein.


Subject to the terms and conditions set forth herein, the Company, the Required
Lenders party hereto, the Guarantors (by execution of the attached Guarantors’
Consent and Agreement), and the Administrative Agent agree as follows:


1.           Amendments.


 (a)           New Definitions.  Section 1.1 of the Credit
Agreement (Definitions) is amended by inserting the following new definitions
alphabetically to read as follows:
 
“2014 VRI Senior Subordinated Indenture means the Indenture, dated as of January
29, 2004, among VRI, as issuer, The Bank of New York, as trustee, and certain of
VRI’s Subsidiaries, as guarantors, as supplemented from time to time.”


“2014 VRI Subordinated Notes means the 6-¾% Senior Subordinated Notes issued
under the 2014 VRI Senior Subordinated Indenture.”


“2019 VRI Senior Subordinated Indenture means the Indenture, dated as of April
25, 2011, among VRI, as issuer, The Bank of New York Mellon Trust Company, N.A.
as trustee, and certain of VRI’s Subsidiaries, as guarantors, as supplemented
from time to time.”


“2019 VRI Subordinated Notes means the 6.50% Senior Subordinated Notes issued
under the 2019 VRI Senior Subordinated Indenture.”


“Consolidated Net Income means “Consolidated Net Income” as defined in the 2019
VRI Senior Subordinated Indenture as in effect on the Effective Date (as defined
in the First Amendment).”


“Designated Condominium Sale means the sale or other disposition of any
condominium unit owned on the Effective Date (as defined in the First Amendment)
by any Company situated in the Ritz-Carlton Residences, Vail, Colorado and One
Ski Hill Place, Breckenridge, Colorado.”
 
“First Amendment means the First Amendment to Fifth Amended and Restated Credit
Agreement, dated as of April 13, 2011.”
 
“Total Leverage Ratio means, as of any date of determination, the ratio of (a)
Funded Debt on the last day of the fiscal quarter immediately preceding such
date, to (b) Adjusted EBITDA for the four fiscal quarters ending on such last
day.”
 
(b)           Modification of the Definition of “Investment Limit (Minority
Investments)”.  Section 1.1 of the Credit Agreement (Definitions) is amended by
deleting the definition of “Investment Limit (Minority Investments)” in its
entirety and replacing it with the following:
 
“Investment Limit (Joint Ventures) means, on any date of determination, the sum
of (a) $75,000,000, plus (b) 10% of Total Assets, plus (c) net reductions in
investments permitted by Section 10.8(m)as a result of (i) dispositions of any
such investments sold or otherwise liquidated or repaid to the extent of the net
cash proceeds and the fair market value of any assets or property (as determined
in good faith by the Board of Directors of VRI) received by a Restricted
Company, or (ii) dividends reducing any such investment, repayment of the
outstanding principal amount of loans or advances, or other transfers of assets
to VRI or any Restricted Subsidiary of VRI, or (iii) the portion (proportionate
to VRI’s direct or indirect interest in the equity therein) of the fair market
value of the net assets of a joint venture in which a Restricted Company has
made an investment permitted by Section 10.8(m) immediately prior to the time
such Person is designated or becomes a Restricted Subsidiary of VRI in
accordance with Sections 9.10 or 9.11(b), minus (d) loans made in accordance
with Section 10.8(r).”
 
(c)           Modification of the Definition of “Investment Limit (Unrestricted
Subsidiaries)”.  Section 1.1 of the Credit Agreement (Definitions) is amended by
deleting the definition of “Investment Limit (Unrestricted Subsidiaries)” in its
entirety and replacing it with the following:
 
“Investment Limit (Similar Businesses) means, on any date of determination, the
sum of (a) $100,000,000, plus (b) 15% of Total Assets, plus (c) net reductions
in investments permitted by Section 10.8(l) as a result of (i) dispositions of
any such investments sold or otherwise liquidated or repaid to the extent of the
net cash proceeds and the fair market value of any assets or property (as
determined in good faith by the Board of Directors of VRI) received by a
Restricted Company, (ii) dividends reducing any such investment, repayment of
the outstanding principal amount of loans or advances, or other transfers of
assets to VRI or any Restricted Subsidiary of VRI, or (iii) the portion
(proportionate to VRI’s direct or indirect interest in the equity of a Person)
of the fair market value of the net assets of an Unrestricted Subsidiary
immediately prior to the time such Unrestricted Subsidiary is designated or
becomes a Restricted Subsidiary of VRI in accordance with Sections 9.10 or
9.11(b).”
 
(d)           Modification of the Definition of “Permitted Debt”. Section 1.1 of
the Credit Agreement (Definitions) is amended by modifying the definition of
“Permitted Debt” as follows:
 
(i)           by modifying clause (e)(ii) thereof to insert “being refinanced”
immediately after “VRI Subordinated Notes” in the last line thereof.
 
(ii)           by modifying clause (i) thereof in its entirety to read as
follows:
 
“(i)           guaranties and other contingent obligations of Restricted
Companies with respect to (i) Debt of Restricted Companies, (ii) Debt of
Unrestricted Subsidiaries permitted hereunder in an amount not to exceed the
Investment Limit (Similar Businesses), and (iii) Debt of joint ventures in which
a Restricted Company has made an investment permitted under Section 10.8(m) in
an amount not to exceed the Investment Limit (Joint Ventures);”
 
(iii)           by deleting “and” after the semi-colon in clause (n) thereof;
 
(iv)           by deleting clause (o) thereof; and
 
(v)           by inserting the following as new clauses (o), (p), and (q)
thereof:
 
“(o)           Debt of the Restricted Companies in connection with the
acquisition of assets or a new Restricted Subsidiary (including Debt that was
incurred by the prior owner of such assets or by such Restricted Subsidiary
prior to such acquisition by the Restricted Companies); provided, that the
aggregate principal amount of Debt pursuant to this clause (o) does not exceed
$50,000,000 at any time outstanding;
 
(p)           Debt of any Restricted Company organized outside the United States
in an aggregate principal amount which does not exceed $10,000,000 at any time
outstanding; and
 
(q)           in addition to Debt permitted under clauses (a) through (p) above,
senior unsecured Debt of the Restricted Companies in a maximum aggregate amount
not to exceed $250,000,000 at any time; provided, that (x) prior to the
Permitted Assignment, Debt of Restricted Companies other than VRI, VHI, or
Borrower permitted under this clause (q) shall not exceed a maximum aggregate
amount of $50,000,000 at any time, and (y) after the Permitted Assignment, Debt
of Restricted Subsidiaries other than VHI permitted under this clause (q) shall
not exceed a maximum aggregate amount of $50,000,000 at any time.”
 
(e)           Modification of the Definition of “Permitted Liens”. Section 1.1
of the Credit Agreement (Definitions) is amended by modifying the definition of
“Permitted Liens” as follows:
 
(i)           by deleting “and” after the semi-colon in clause (o) thereof;
 
(ii)           by replacing the period at the end of clause (p) thereof with “;
and”; and
 
(iii)           by inserting the following as new clause (q) thereof:
 
“(q)           Liens on assets of any Restricted Company organized outside the
United States securing Debt permitted under clause (p) of the definition of
“Permitted Debt”.”
 
(f)           Modification of the Definition of “Subordinated Debt”. Section 1.1
of the Credit Agreement (Definitions) is amended by modifying the definition of
“Subordinated Debt” as follows:
 
(i)           by replacing “Loan Papers” in clause (b) thereof with “2019 VRI
Senior Subordinated Indenture as in effect on the Effective Date (as defined in
the First Amendment)”; and
 
(ii)           by replacing “VRI Senior Subordinated Indenture” in each instance
that it appears with “VRI Senior Subordinated Indentures”.
 
(g)           Modification of the Definition of “Termination Date”. Section 1.1
of the Credit Agreement (Definitions) is amended by modifying the definition of
“Termination Date” as follows:
 
(i)           by replacing “VRI Subordinated Notes” in each instance that it
appears in clauses (a) and (b) thereof with “2014 VRI Subordinated Notes”; and
 
(ii)           by replacing “VRI Senior Subordinated Indenture” in each instance
that it appears in clauses (a) and (b) thereof with “2014 VRI Senior
Subordinated Indenture”.
 
(h)           Modification of the Definition of “VRI Senior Subordinated
Indenture”.  Section 1.1 of the Credit Agreement (Definitions) is amended by
deleting the definition of “VRI Senior Subordinated Indenture” in its entirety
and replacing it with the following:
 
“VRI Senior Subordinated Indentures means, collectively, the 2014 VRI Senior
Subordinated Indenture and the 2019 VRI Senior Subordinated Indenture.”
 
(i)           Modification of the Definition of “VRI Subordinated
Notes”.  Section 1.1 of the Credit Agreement (Definitions) is amended by
deleting the definition of “VRI Subordinated Notes” in its entirety and
replacing it with the following:
 
“VRI Subordinated Notes means, collectively, the 2014 VRI Subordinated Notes and
the 2019 VRI Subordinated Notes.”
 
(j)           Modification of the Senior Debt Representation and
Warranty.  Section 8.22 of the Credit Agreement (Senior Debt) is amended by
replacing “VRI Senior Subordinated Indenture” with “2014 VRI Senior Subordinated
Indenture and/or 2019 VRI Senior Subordinated Indenture, as applicable,”.


(k)           Modification of the Loans, Advances, and Investments
Covenant.  Section 10.8 of the Credit Agreement (Loans, Advances, and
Investments) is amended as follows:


(i)           by revising clause (l) thereof in its entirety to read as follows:


“(l)           loans, advances, and investments in Similar Businesses
(including, without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries), so long as
(i) no Default or Potential Default exists or arises, and (ii) the aggregate
amount of all loans, advances, and investments made pursuant to this clause (l)
(determined with respect to each such loan and advance based on the value
thereof on the date of determination, determined with respect to each such
investment based on the value thereof on the date made, and determined with
respect to each such Permitted Recourse Obligation constituting Debt and other
credit support and contingent obligation based on the maximum potential
financial exposure therefrom on the date of determination) does not exceed the
Investment Limit (Similar Businesses);”


(ii)           by revising clause (m) thereof in its entirety to read as
follows:


“(m)           loans, advances, and investments in joint ventures in which a
Restricted Company has an Equity Interest (including, without limitation, credit
support and contingent obligations with respect to Debt of such joint ventures),
so long as (i) no Default or Potential Default exists or arises, and (ii) the
aggregate amount of all loans, advances, and investments made pursuant to this
clause (m) (determined with respect to each such loan and advance based on the
value thereof on the date of determination, determined with respect to each such
investment based on the value thereof on the date made, and determined with
respect to each such credit support and contingent obligation based on the
maximum potential financial exposure therefrom on the date of determination)
does not exceed the Investment Limit (Joint Ventures);”


(iii)           by deleting “and” after the semi-colon in clause (q) thereof;


(iv)           by replacing the period at the end of clause (r) thereof with
“;”; and


(v)  
by inserting the following as new clauses (s) and (t) thereof:



“(s)           Permitted Recourse Obligations not constituting Debt; provided,
that, for the avoidance of doubt, if an event or circumstance occurs that
triggers a direct payment liability or reimbursement obligation (as opposed to a
contingent or performance obligation) of any Restricted Company to a lender or
other party to whom such Permitted Recourse Obligation is owed, then such
Permitted Recourse Obligation will no longer be permitted pursuant to this
clause (s); and


(t)           loans, advances, and investments in Similar Businesses (including,
without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries) or joint
ventures in which a Restricted Company has an Equity Interest (including,
without limitation, credit support and contingent obligations with respect to
Debt of such joint ventures), so long as (i) no Default or Potential Default
exists or arises, (ii) Borrower has delivered to Administrative Agent a
certificate reflecting Availability and Unrestricted Cash in an aggregate amount
of at least $150,000,000 immediately after giving effect to such loan, advance,
or investment, and (iii) the Total Leverage Ratio is less than 3.50 to 1.00.”


(l)           Modification of the Distributions Covenant.  Section 10.9 of the
Credit Agreement (Distributions) is amended as follows:


(i)  
by revising clause (d)(i) thereof to read as follows:



“(i)           if (A) no Default or Potential Default exists or arises, (B)
Borrower has delivered to Administrative Agent a certificate reflecting
Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such Distribution, and (C) the
Total Leverage Ratio equals or exceeds 3.50 to 1.00, then VRI may make
Distributions in an amount, when aggregated with (1) all other Distributions by
VRI since May 11, 1999 (including, without limitation, all Distributions
pursuant to this clause (d), but excluding all Distributions pursuant to clause
(h) hereof), and (2) all loans, advances, and investments made by the Restricted
Companies pursuant to Section 10.8(t) since the Closing Date (as the same may be
reduced by (I) net reductions in such investments as a result of dispositions of
any such investments sold or otherwise liquidated or repaid to the extent of the
net cash proceeds and the fair market value of any assets or property (as
determined in good faith by the Board of Directors of VRI) received by a
Restricted Company, or (II) dividends reducing any such investment, repayment of
the outstanding principal amount of loans or advances, or other transfers of
assets to VRI or any Restricted Subsidiary of VRI, or (III) the portion
(proportionate to VRI’s direct or indirect interest in the equity therein) of
the fair market value of the net assets of a Person (other than a Company) in
which a Restricted Company has made such investment immediately prior to the
time such Person is designated or becomes a Restricted Subsidiary of VRI in
accordance with Sections 9.10 or 9.11(b) of this Agreement), not to exceed the
sum of (v) $125,000,000, plus (w) 50% of the Consolidated Net Income since May
11, 1999 (determined as of the last day of the most-recently-ended fiscal
quarter of the Restricted Companies), minus (x) if the Consolidated Net Income
since May 11, 1999 (determined as of the last day of the most-recently-ended
fiscal quarter of the Restricted Companies) is a deficit, 100% of such deficit,
plus (y) 100% of the Restricted Companies’ net cash proceeds from the issuance
of Equity Interests by any Restricted Company since May 11, 1999, minus (z) the
sum of repayments of Subordinated Debt pursuant to Section 10.2(b);”
 
(ii)  
by deleting “and” after the semi-colon in clause (f) thereof;



(iii) by replacing the period at the end of clause (g) thereof with “; and”; and


(iv) by inserting the following as new clause (h) thereof:


“(h)           so long as no Default or Potential Default exists or arises, any
Restricted Company may make Distributions of net cash proceeds from Designated
Condominium Sales.”


(m)           Modification of the Burdensome Agreements Covenant.  Section 10.16
of the Credit Agreement (Burdensome Agreements) is amended by replacing “clauses
(d), (e), (m), or (o)” in clause (b)(x)(A)(1) thereof with “clauses (d), (e),
(m), (o) (solely with respect to Debt existing at the time of such acquisition,
except to the extent entered into in connection therewith or in contemplation
thereof), or (q)”.


(n)           Modification of the Designation as Senior Debt Provision.  Section
15.20 of the Credit Agreement (Designation as Senior Debt) is amended by
replacing “VRI Senior Subordinated Indenture” with “2014 VRI Senior Subordinated
Indenture and/or 2019 VRI Senior Subordinated Indenture, as applicable.”


(o)           Modification of Compliance Certificate.  The Compliance
Certificate will be amended to reflect changes addressed in this Amendment.


2.           Representations and Warranties.  As a material inducement to the
Lenders and the Administrative Agent to execute and deliver this Amendment, the
Company represents and warrants to the Lenders and the Administrative Agent
(with the knowledge and intent that Lenders party hereto are relying upon the
same in entering into this Amendment) that: (a) the Company and the Guarantors
have all requisite authority and power to execute, deliver, and perform their
respective obligations under this Amendment and the Guarantors’ Consent and
Agreement, as the case may be, which execution, delivery, and performance have
been duly authorized by all necessary action, require no Governmental Approvals,
and do not violate the respective certificates of incorporation or organization,
bylaws, or operating agreement, or other organizational or formation documents
of such Companies; (b) upon execution and delivery by the Company, the
Guarantors, the Administrative Agent, and the Lenders party hereto, this
Amendment will constitute the legal and binding obligation of the Company and
each Guarantor, enforceable against such entities in accordance with the terms
of this Amendment, except as that enforceability may be limited by general
principles of equity or by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally; (c) all representations and warranties in
the Loan Papers are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a specific date
or the facts on which any of them are based have been changed by transactions
contemplated or permitted by the Credit Agreement; and (d) no Default or
Potential Default has occurred and is continuing.


3.           Conditions Precedent to Effectiveness.  This Amendment shall be
effective on the date (the “Effective Date”) upon which the Administrative Agent
receives each of the following items:


(a)           counterparts of this Amendment executed by the Company, the
Administrative Agent, and Required Lenders;


(b)           the Guarantors’ Consent and Agreement executed by each Guarantor;
 
 
(c)           Officers’ Certificates for the Restricted Companies (i) attaching
resolutions authorizing the transactions contemplated hereby, (ii) certifying
that no changes have been made to the Restricted Companies’ respective articles
of incorporation or organization, bylaws, or operating agreements since the date
such documents were previously provided to the Administrative Agent, as
applicable, (iii) listing the names and titles of the Responsible Officers, and
(iv) providing specimen signatures for such Responsible Officers;
 
(d)           a certificate signed by a Responsible Officer certifying that as
of the Effective Date (i) all of the representations and warranties of the
Companies in the Loan Papers are true and correct in all material respects
(unless they specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, or are based on facts which have
changed by transactions contemplated or permitted by the Credit Agreement), and
(ii) no Default or Potential Default exists under the Credit Agreement or would
result from the execution and delivery of this Amendment; and
 
(e)           evidence satisfactory to the Administrative Agent that senior
subordinated notes have been issued under that certain Indenture, dated as of
April 25, 2011, among VRI, as issuer, The Bank of New York Mellon Trust Company,
N.A. as trustee, and certain of VRI’s Subsidiaries, as guarantors, which
indenture is in form and substance satisfactory to the Administrative Agent (it
being understood and agreed that an indenture with covenants consistent in all
material respects with those described in the Preliminary Offering Memorandum of
VRI, dated as of April 11, 2011, shall be in form and substance satisfactory to
the Administrative Agent).
 
4.           Expenses.  The Company shall pay all reasonable out-of-pocket fees
and expenses paid or incurred by the Administrative Agent incident to this
Amendment, including, without limitation, the reasonable fees and expenses of
the Administrative Agent’s counsel in connection with the negotiation,
preparation, delivery, and execution of this Amendment and any related
documents.


5.           Ratifications.  The Company  and each Guarantor (by executing the
Guarantors’ Consent and Agreement attached hereto) (a) ratifies and confirms all
provisions of the Loan Papers; (b) ratifies and confirms that all Guaranties,
assurances, and Liens granted, conveyed, or assigned to Administrative Agent,
for the benefit of the Lenders, under the Loan Papers are not released, reduced,
or otherwise adversely affected by this Amendment and continue to guarantee,
assure, and secure full payment and performance of Company’s present and future
obligations to Administrative Agent and the Lenders; and (c) agrees to perform
such acts and duly authorize, execute, acknowledge, deliver, file, and record
such additional documents, and certificates as Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect those
guaranties, assurances, and liens.


6.           Miscellaneous.  Unless stated otherwise herein, (a) the singular
number includes the plural, and vice versa, and words of any gender include each
other gender, in each case, as appropriate, (b) headings and captions shall not
be construed in interpreting provisions of this Amendment, (c) this Amendment
shall be governed by and construed in accordance with the laws of the State of
New York, (d) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it shall nevertheless remain enforceable,
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts shall be construed together to constitute the same document, (f)
this Amendment is a “Loan Paper” referred to in the Credit Agreement, and the
provisions relating to Loan Papers in Section 15 of the Credit Agreement are
incorporated herein by reference, (g) this Amendment, the Credit Agreement, as
amended by this Amendment, and the other Loan Papers constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof, and (h) except as provided in this Amendment, the Credit
Agreement, the Notes, and the other Loan Papers are unchanged and are ratified
and confirmed.


7.           Parties.  This Amendment binds and inures to the benefit of the
Company, the Guarantors, the Administrative Agent, the Lenders, and their
respective successors and assigns.


           The parties hereto have executed this Amendment in multiple
counterparts as of the date first above written.
 
Remainder of Page Intentionally Blank.
Signature Pages to Follow.

 
 
 

THE VAIL CORPORATION (D/B/A “VAIL ASSOCIATES, INC.”),
as the Company

 
By:           /s/ Jeffrey W.
Jones                                                      
 
Name: Jeffrey W. Jones
 
Title: Senior Executive Vice President and Chief Financial Officer
 




BANK OF AMERICA, N.A.,
as Administrative Agent

 
By:           /s/ David
McCauley                                                      
 
Name: David McCauley
 
Title: Senior Vice President
 


BANK OF AMERICA, N.A.,
as an L/C Issuer, a Swing Line Lender, and a Lender

 
By:           /s/ David
McCauley                                                      
 
Name:  David McCauley
 
Title: Senior Vice President
 
 
U.S. BANK NATIONAL ASSOCIATION,   
                         as a Swing Line Lender and a Lender
 
By:         /s/ Greg
Blanchard                                                        
 
  Name: Greg Blanchard
 
  Title:   Vice President
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,

                         as an L/C Issuer and a Lender
 
By:           /s/ Nathan Callister               
            
                                                                                               
Name: Nathan Callister                         
 
Title:  Vice President
 
 
JPMORGAN CHASE BANK, N.A.,
as a Lender

 
By:           /s/ Steven J.
Krakoski                                                                
 
Name: Steven J. Krakoski
 
Title:   Managing Director
 
 
COMPASS BANK,
as a Lender
 
By:           /s/ Eric Long                                           
 
Name:  Eric Long
 
Title:    Senior Vice President
 
 
COMERICA BANK,
as a Lender

 
By:           /s/ Fatima
Arshad                                                      
 
Name:  Fatima Arshad
 
Title:    Vice President
 
 
BANK OF THE WEST,
as a Lender
 
By:           /s/ Duc
Duong                                                      
 
Name:  Duc Duong
 
Title:    Vice President

 
 
 
 

GUARANTORS’ CONSENT AND AGREEMENT
 
As an inducement to Administrative Agent and Required Lenders to execute, and in
consideration of and as a condition to Administrative Agent’s and Required
Lenders’ execution of the foregoing First Amendment to Fifth Amended and
Restated Credit Agreement (the “First Amendment”), the undersigned hereby
consent to the First Amendment, and agree that (a) the Fifth Amendment shall in
no way release, diminish, impair, reduce or otherwise adversely affect the
respective obligations and liabilities of each of the undersigned under each
Guaranty described in the Credit Agreement, or any agreements, documents or
instruments executed by any of the undersigned to create liens, security
interests or charges to secure any of the indebtedness under the Loan Papers,
all of which obligations and liabilities are, and shall continue to be, in full
force and effect, and (b) the Guaranty executed by each Guarantor is ratified,
and the “Guaranteed Indebtedness” includes, without limitation, the “Obligation”
(as defined in the Credit Agreement).  This consent and agreement shall be
binding upon the undersigned, and the respective successors and assigns of each,
shall inure to the benefit of Administrative Agent and Lenders, and the
respective successors and assigns of each, and shall be governed by and
construed in accordance with the laws of the State of New York.
 
Vail Resorts, Inc.
Vail Holdings, Inc.
All Media Associates, Inc.
All Media Holdings, Inc.
Arrabelle at Vail Square, LLC
By:  Vail Resorts Development Company
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Booth Creek Ski Holdings, Inc.
BRCP Inc.
Breckenridge Resort Properties, Inc.
Bryce Canyon Lodge Company
Colter Bay Café Court, LLC
By:  Grand Teton Lodge Company
Colter Bay Convenience Store, LLC
By:  Grand Teton Lodge Company
Colter Bay Corporation
Colter Bay General Store, LLC
By:  Grand Teton Lodge Company
Colter Bay Marina, LLC
By:  Grand Teton Lodge Company
Crystal Peak Lodge of Breckenridge, Inc.
Delivery Acquisition, Inc.
Gillett Broadcasting, Inc.
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
By:  VR Heavenly I, Inc.
Jackson Hole Golf and Tennis Club, Inc.
Jackson Hole Golf and Tennis Club Snack Shack, LLC
By:  Grand Teton Lodge Company
Jackson Lake Lodge Corporation
Jenny Lake Lodge, Inc.
Jenny Lake Store, LLC
By:  Grand Teton Lodge Company
JHL&S LLC
By:  Teton Hospitality Services, Inc.
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food & Beverage Company
Keystone Resort Property Management Company
Lake Tahoe Lodging Company
Lodge Properties Inc.
Lodge Realty, Inc.
La Posada Beverage Service, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Mesa Verde Lodge Company
National Park Hospitality Company
Northstar Group Commercial Properties LLC
By:  VR Acquisition, Inc.
Northstar Group Restaurant Properties, LLC
By:  Northstar Group Commercial Properties
       LLC
       By:  Vail Acquisition, Inc.
One Ski Hill Place, LLC
By:  Vail Resorts Development Company
Property Management Acquisition Corp., Inc.
RCR Vail, LLC
By:  Vail Resorts Development Company
Rockresorts Arrabelle, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts Cheeca, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts Cordillera Lodge Company, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts DR, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts Equinox, Inc.
Rockresorts Hotel Jerome, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts International, LLC
By:  Vail RR, Inc.
Rockresorts LaPosada, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts International Management Company
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts Rosario, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts Ski Tip, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts Tempo, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Rockresorts Wyoming, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Soho Development, LLC
By:  Vail Associates Holdings, Ltd.
SSI Venture LLC
By:  SSV Holdings, Inc.
SSV Holdings, Inc.
Stampede Canteen, LLC
By:  Grand Teton Lodge Company
Teton Hospitality Services, Inc.
The Chalets at the Lodge at Vail, LLC
By:  Vail Resorts Development Company
The Village at Breckenridge Acquisition Corp., Inc.
Trimont Land Company
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
By:  VA Rancho Mirage I, Inc.
Vail/Arrowhead, Inc.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Hotel Management Company, LLC
By:  Rockresorts International, LLC
        By:  Vail RR, Inc.
Vail Resorts Development Company
Vail Resorts Lodging Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Acquisition, Inc.
VR Heavenly Concessions, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.
Zion Lodge Company




 
By:
/s/ Jeffrey W. Jones
 

Name: Jeffrey W. Jones
Title: Authorized Person
